DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The general concept of a method and device configured to: obtain, by a playback device, a loudness level profile for a replaceable content segment; aligning, by the playback device, the loudness level profile with an audio signal corresponding to the replaceable content segment; and adjusting the volume of the audio signal by the playback audio device according to the loudness level profile, was known in the art at the time of the invention as evidenced by Knee (US 20170302241 A1). 
However, the Examiner has not found prior art that teaches or suggests the modification of Knee in order to provide:
“while the playback device is presenting a replacement content segment in place of the replaceable content segment, detecting, by the playback device, a user-triggered volume adjustment using the loudness level profile; and 
based on detecting the user-triggered volume adjustment, carrying out, by the playback device, a corresponding adjustment to the volume of the playback device”, in a manner as claimed by the independent claims 1, 8 and 14. 
Other prior art has been cited herein regarding volume control of replaceable media content, however the other prior art of record also fails to teach or provide suggestion to arrive the combination of the elements and steps presented in the independent claims, again when said elements or steps are collectively considered in regards to each claim.  For at least the reasons listed above, the dependent claims are also allowed in view of their respective dependencies upon the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Crockett et al (US 20120063615 A1) discloses equalization profiles for dynamic equalization of audio data. 
Farmer (US 5822018) discloses a method for normalizing signal levels in a signal processing system. 
Travaglini (US 20190190477 A1) discloses context aware loudness control. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654